***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. STEVEN ROBERT
                  DURDEK
                 (AC 40995)
              DiPentima, C. J., and Sheldon and Prescott, Js.

                                  Syllabus

Convicted, following a jury trial, of the crimes of murder, burglary in the
   first degree, sexual assault in the first degree, arson in the first degree,
   and tampering with physical evidence, the defendant appealed. During
   trial, the state’s witness, T, testified that the defendant had confessed
   the crimes to him. During the state’s case-in-chief, T admitted that he
   previously had been convicted, as an adult, of larceny and burglary. In
   order to impeach T’s credibility on cross-examination, defense counsel
   sought to introduce evidence that T allegedly had committed certain
   other misconduct as a juvenile. The trial court precluded defense counsel
   from asking questions about T’s juvenile conduct. On appeal, the defen-
   dant claimed that the trial court improperly restricted his cross-examina-
   tion of T. Held that the record was inadequate to review the defendant’s
   claim that the trial court improperly restricted his cross-examination
   of T, the defendant having failed to make an offer of proof regarding
   how T would have responded to any question about the alleged miscon-
   duct: the defendant had the burden to ensure that the record on appeal
   was adequate to review any claim of error raised and, regardless of
   whether the defendant’s claim was evidentiary or an unpreserved claim
   implicating his constitutional rights under the confrontation clause sub-
   ject to review under the standard set forth in State v. Golding (213
Conn. 233), the defendant neither asked the court to permit him to
   create a record by questioning T about his alleged juvenile conduct
   outside the presence of the jury nor proffered a good faith belief that,
   if T were asked whether he broke into his father’s house and stole keys
   to a vehicle, T would have answered that question affirmatively, and
   because this court could not determine on the basis of the record pro-
   vided whether allowing the defendant to question T would have resulted
   in the admission of any testimony that could have affected T’s credibility,
   the record was inadequate to evaluate whether the defendant suffered
   any harm from the trial court’s ruling; moreover, the defendant
   impeached T’s credibility on cross-examination in a number of other
   ways, including highlighting that T originally had been untruthful to the
   police by telling them in his initial interview that he had no information
   about the crimes, which was in direct conflict with his trial testimony
   that the defendant had confessed to T prior to T’s police interview, and
   that T had not reported the defendant’s confession until after the police
   began to make inquiries about several stolen watches that they had
   connected to T and the defendant.
         Argued March 12—officially released September 4, 2018

                             Procedural History

   Substitute information charging the defendant with
the crimes of murder, felony murder, burglary in the
first degree, sexual assault in the first degree, arson in
the first degree and tampering with physical evidence,
brought to the Superior Court in the judicial district of
Hartford and tried to the jury before Kwak, J.; verdict
and judgment of guilty; thereafter, the court vacated
the conviction of felony murder, and the defendant
appealed. Affirmed.
  Daniel J. Krisch, assigned counsel, for the appel-
lant (defendant).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and David L. Zagaja, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   PRESCOTT, J. The defendant, Steven Robert Durdek,
appeals from the judgment of conviction, rendered after
a jury trial, of murder in violation of General Statutes
§ 53a-54a, felony murder in violation of General Statutes
§ 53a-54c, burglary in the first degree in violation of
General Statutes § 53a-101 (a) (2), sexual assault in the
first degree in violation of General Statutes § 53a-70 (a)
(1), arson in the first degree in violation of General
Statutes § 53a-111 (a) (1), and tampering with physical
evidence in violation of General Statutes § 53a-155 (a)
(1).1 The defendant’s sole claim on appeal is that the
trial court improperly restricted his cross-examination
of a state’s witness by preventing him, for purposes of
impeachment, from asking the witness about miscon-
duct that he allegedly had committed as a juvenile.
Because the defendant failed to make an offer of proof
regarding how the witness would have responded to
any question about the alleged misconduct, we con-
clude that the record is inadequate to review that claim
and, accordingly, affirm the judgment of conviction.
  The jury reasonably could have found the following
facts. The victim2 resided in the third floor apartment
of a multifamily home on Park Street in Manchester.
The victim’s apartment had two entrances. One was
located on the exterior of the house and could be
reached by a fire escape. That entrance opened into
the apartment’s living room. The second entrance was
through an interior door that opened into a hallway
near the bedroom and could be reached by a common
interior staircase. The defendant lived near the victim,
and had walked past the victim’s residence on occasion,
but never previously had been on or inside the premises
or met the victim.
   On January 18, 2014, sometime during the early morn-
ing hours, the defendant entered the victim’s apart-
ment.3 The defendant found the victim in her bedroom
where she lay sleeping and he forced her to engage
in vaginal intercourse. He then repeatedly and fatally
struck the victim in the head with a ceramic ashtray,
causing her to suffer multiple skull fractures. After she
died, the defendant poured lighter fluid on her and
ignited it in an attempt to destroy evidence of his crimes.
The fire caused significant burns to the victim’s genital
region and face, and destroyed her mattress.
  Shortly thereafter, the victim’s landlord, who lived in
one of the other apartments in the residence, was
awoken by a smoke detector alarm. She looked up the
interior staircase and saw smoke coming from under-
neath the victim’s interior door. After placing an emer-
gency call, she entered the victim’s apartment through
the exterior door, which was unlocked, but she was
forced to retreat to the exterior staircase landing
because of heavy smoke.
   First responders began arriving at the residence
shortly after 5 a.m. After the fire was extinguished,
investigators discovered the victim’s badly burned
corpse on her bed. The victim was wearing only a single
sock and a long sleeve garment that had been bunched
up around her shoulders. Between the victim’s legs,
investigators discovered a partially melted plastic con-
tainer that was consistent with packaging used to hold
igniter fluid for cigarette lighters. A police dog trained
to detect accelerants alerted to evidentiary materials
taken from the victim’s shoulder and groin areas, as
well as the victim’s bed.
   The police collected a number of items of evidence
from the crime scene, including a heavy ceramic ash-
tray, on which it later was determined there were traces
of the victim’s hair and blood, and two DNA swabs
taken from the interior doorknob of the living room
door that exited onto the fire escape. During the autopsy
of the body, a biological sample was collected from
inside the victim’s vaginal cavity.
  The defendant concedes that the DNA sample col-
lected from the doorknob swabs came from him.4 The
state laboratory tested the doorknob DNA sample and
determined that it contained a mixture of DNA from
two or more individuals. After comparison with a
known DNA sample of the victim’s blood collected dur-
ing the autopsy, the victim was identified as a contribu-
tor of some of the DNA. Another contributor was
determined to be male and, after comparing the DNA
profile of that contributor with those contained in a
state database of other unidentified DNA profiles and
known DNA profiles from convicted offenders, it was
found to match a known profile of the defendant. The
known DNA sample of the defendant was then submit-
ted to the state laboratory for additional testing and
comparison with the DNA evidence collected in the
present case.
  The state laboratory determined that the doorknob
DNA was consistent with that of the defendant or
another male member of his paternal lineage. The
expected frequency of individuals other than the defen-
dant who could have been a contributor to the doorknob
DNA was less than one in seven billion in the African
American, Caucasian and Hispanic populations.
   The laboratory also identified the defendant as a con-
tributor to the DNA obtained from the swab of the
victim’s vaginal cavity, albeit with far less statistical
certainty than that attributed to the doorknob DNA.
More specifically, the DNA that was detected on the
vaginal swab was determined to contain male DNA that
consisted of a mixture of sperm-rich cells and epithelial
skin-rich cells. That DNA was determined to be consis-
tent with that of the defendant or another member of
his male paternal lineage. The random probability that
an individual other than the defendant (or another mem-
ber of his male paternal lineage) was a source of the
DNA material extracted from the skin rich cells was 1
in 1900 in the Caucasian population, 1 in 1100 in the
African American population and 1 in 870 in the His-
panic population. The random probability that an indi-
vidual other than the defendant (or another member of
his male paternal lineage) was a source of the DNA
material extracted from the sperm rich cells was 1 in
8 in the Caucasian population, 1 in 3 in the African
American population, and 1 in 10 in the Hispanic popu-
lation.
   As a result of having obtained the defendant’s name
in connection with the DNA evidence collected, the
police began an investigation of the defendant to deter-
mine whether he had any connection to the victim, her
family or the location of the murder. No connections
were found. The police later obtained a warrant to
search the defendant’s Facebook records. Those
records included a message that the defendant sent at
4:26 on the morning of the murder to a close friend,
John Paul Torres, stating, ‘‘[y]o, we need to talk, asap.’’
The police also interviewed Torres. Although he pro-
vided no useful information during the initial interview,
he contacted the police at a later date and disclosed
that the defendant had confessed to him that he had
killed the victim and set her on fire.
   The defendant was arrested and charged by informa-
tion with murder, felony murder, burglary in the first
degree, sexual assault in the first degree, arson in the
first degree and tampering with physical evidence. He
was tried before a jury, which returned a guilty verdict
on all counts. See footnote 1 of this opinion. This
appeal followed.
   The defendant’s sole claim on appeal is that the trial
court improperly restricted his cross-examination of
Torres by barring the defendant from questioning Tor-
res for impeachment purposes about misconduct that
Torres allegedly committed as a juvenile. Although, at
its core, the defendant’s claim is evidentiary in nature,
he also asserts a consequent constitutional violation.
Specifically, he argues first that the court abused its
discretion by precluding inquiry into Torres’ juvenile
misconduct on the ground that the evidence was cumu-
lative of his adult convictions of larceny and burglary.
He next asserts that the court’s improper ruling
amounted to an impermissible limitation on his right
to confront witnesses as guaranteed by the sixth amend-
ment to the United States constitution, which right nec-
essarily includes an opportunity to expose a witness’
motive, interest, bias, or prejudice, and to test the wit-
ness’ veracity and credibility.5 See State v. Barnes, 232
Conn. 740, 746, 657 A.2d 611 (1995); see also State
v. Holley, 327 Conn. 576, 593–94, 175 A.3d 514 (2018)
(linking confrontation clause of sixth amendment to
defendant’s right to present defense); State v. Leconte,
320 Conn. 500, 510, 131 A.3d 1132 (2016) (same). The
state argues that the defendant’s constitutional claim
is unpreserved, but that, regardless of whether the
defendant’s claim is evidentiary in nature or of constitu-
tional magnitude and therefore amenable to review
under State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989), the record is inadequate to review the claim.
More particularly, the state argues that because the
defendant never made an offer of proof regarding how
Torres would have responded if the defendant had been
permitted to question him regarding his alleged miscon-
duct as a juvenile, this court is left to speculate whether
the court’s ruling excluded potentially admissible
impeachment evidence that harmed the defendant. We
agree that the record is inadequate to review the defen-
dant’s claim.
  The following additional facts are relevant to our
discussion. Prior to the commencement of evidence,
the court, Kwak, J., authorized the disclosure of Torres’
subpoenaed juvenile arrest records pursuant to General
Statutes § 46b-124 (e), and copies were provided to the
defendant and the state. The parties were ordered by
the court not to disseminate further any information in
the juvenile records without the approval of the court.
Immediately before Torres was called to testify for the
state, the court inquired of the defendant whether he
intended to offer any information from Torres’ juvenile
records. The following colloquy ensued:
  ‘‘[Defense Counsel]: Basically, Your Honor, it wasn’t
so much for the record as for the acts themselves that
I wanted to question.
  ‘‘The Court: Which acts?
   ‘‘[Defense Counsel]: The act of breaking into his
father’s house in Waterbury stealing keys.
  ‘‘The Court: So burglary and the theft basically?
  ‘‘[Defense Counsel]: Burglary and theft.
  ‘‘The Court: Okay.
  ‘‘[The Prosecutor]: My objection is to the particulars.
First off, on the juvenile records that were received by
subpoena and disclosed to us, we don’t even have an
adjudication. But the specific act, I would indicate that
the character of the witness, again, this is admissible
for impeachment purposes.
  ‘‘The Court: Right.
  ‘‘[The Prosecutor]: And counsel’s request again into
the particulars, I would claim is not for impeachment
purposes but to suggest third-party culpability for which
there’s not a basis. I would ask the court to consider
[Connecticut Code of Evidence §] 6-6 as it speaks to
his character and then in the commentary under [§ 6-
6 (c)] it gives great discretion in the court to actually
consider whether this extrinsic evidence is something
that would actually confuse the jury, have them con-
sider things that are both prejudicial, confusing, and
cumulative and it reverts back to the criteria to be
considered under [Connecticut Code of Evidence §] 4-
3, excluding evidence on those grounds. I would specifi-
cally indicate that for that purpose, it just clearly flies
afield of what its purpose is. It’s not to impeach this
defendant for his credibility, but to get into a specific
act of misconduct, which has nothing to do with his
credibility. His credibility is already established as
called into question by two convictions closer in time
to his testimony today here. We have a larceny six,
which goes to veracity, and a burglary three. The spe-
cific acts of conduct I think are misplaced.
  ‘‘The Court: [Defense counsel].
  ‘‘[Defense Counsel]: Thank you, Your Honor. We have
two recent ones and we have more removed ones by
time, but they’re consistent in his dishonesty and his
dishonesty certainly goes to—
  ‘‘The Court: Well isn’t that cumulative. You can intro-
duce the adult records regarding burglary and larceny
which are the same acts that you want to introduce.
  ‘‘[Defense Counsel]: Not the effect. The cumulative
has the effect of showing a continuous pattern of dis-
honesty as opposed to one mistake or two mistakes.
   ‘‘The Court: No. I don’t think that’s—to introduce
impeachment purposes, you can show evidence of dis-
honesty or crimes or felonies and you already have that
with the adult records, so I don’t see the relevance of
the juvenile record[s], which show the exact same thing,
it’s very cumulative.
  ‘‘[Defense Counsel]: Again, I wasn’t going to ask him
specifically about his record, I was going to ask him
had he committed the act [of] burglarizing his father’s
house or entering his father’s house without permis-
sion to steal his father’s keys. And certainly what we
have here is a bare record which says, okay, maybe the
guy stole something, but what we have back, and I
believe it was 2009, not only did he steal something,
he steals it from his own father, which really indicates—
  ‘‘The Court: Well I think a lot of people [steal from]
their own families because they believe that they’re not
going to report them, and, you know, that’s the truth,
so I don’t see the relevance with whether or not he
stole from his father. [Prosecutor], anything else?
  ‘‘[The Prosecutor]: Only that those further questions
would really just bear to general character and not
character of the truthfulness and for that reason, it
shouldn’t be allowed.
  ‘‘The Court: Okay. I’m not going to allow the juvenile
records to come in because I believe it is cumulative,
you have the adult records, which are more serious, so
you can certainly ask him about those, but not the
juvenile records.
  ‘‘[Defense Counsel]: Very good, Your Honor.
  ‘‘The Court: All right. Thank you.’’6 (Emphasis added.)
   The defendant never asked the court to permit him to
create a record by questioning Torres about his juvenile
records outside the presence of the jury. The defendant
also never proffered a good faith belief that, if asked
whether he broke into his father’s house and stole his
keys, Torres would answer that question affirmatively.
  The state then called Torres to testify as the final
witness in its case in chief. At the beginning of his direct
examination, Torres acknowledged in response to the
state’s inquiry that he previously had been convicted in
2013 of both larceny and burglary. He then subsequently
testified about two occasions on which the defendant
confessed to having killed the victim. According to Tor-
res, on the first occasion the defendant stated that ‘‘he
heard some people talking, he went inside through the
window, when the door closed the lady came from
around the corner and struck him, they got into it,
whatever [she] struck him with, he then struck her with
and he said there was a wheezing sound and a gurgling
and that’s when he knew it was finished.’’ The defendant
did not mention at that time that he had set a fire or
had any sexual contact with the victim.
   After Torres was interviewed by the police and
learned more details of the murder, Torres confronted
the defendant about the murder and the fact that the
police were now investigating the defendant. At that
time, the defendant indicated that ‘‘he went to the win-
dow, him and the lady had it out, he beat the lady up,
and then he wrapped her in a blanket, threw on the
bed and lit her on fire.’’ The defendant again did not
describe any sexual contact with the victim. After this
second confession, in which the defendant confirmed
to Torres that he had set fire to the victim’s body, Torres
decided to contact the police because ‘‘it could have
been some lady off the street, it could have been my
daughter, it could have been anybody.’’
   Although the court’s ruling barred him from ques-
tioning Torres regarding the acts set forth in his juvenile
records, the defendant nevertheless impeached Torres’
credibility on cross-examination in a number of other
ways. For example, he highlighted the fact that Torres
originally had been untruthful to the police by telling
them in his initial interview that he had no information
about the murder, which was in direct conflict with his
trial testimony that the defendant had confessed to him
about the murder prior to his interview. The defendant
also forced Torres to admit that he had not reported
the defendant’s confession until after the police began
to make inquiries about several stolen watches that
they had connected to Torres and the defendant.
   The defendant further highlighted a number of factual
inconsistencies between Torres’ trial testimony and his
prior statements to police. Finally, the defendant was
not precluded from revisiting Torres’ adult criminal con-
victions that he disclosed on direct examination, and,
although he was not asked about those convictions on
cross-examination, the defendant raised them during
his closing argument.7
   ‘‘In determining the relevancy and admissibility of
evidence, trial courts have broad discretion. . . . Our
standard of review of an evidentiary ruling is dependent
on whether the claim is of constitutional magnitude. If
the claim is of constitutional magnitude, the state has
the burden of proving the constitutional error was harm-
less beyond a reasonable doubt. . . . Otherwise, in
order to establish reversible error on an evidentiary
impropriety, the defendant must prove both an abuse
of discretion and a harm that resulted from such abuse.’’
(Citations omitted.) State v. Swinton, 268 Conn. 781,
797–98, 847 A.2d 921 (2004). As the appellant, the defen-
dant also has the burden to ensure that the record on
appeal is adequate to review any claim of error raised.
See Practice Book § 61-10; State v. James L., 26 Conn.
App. 81, 84, 598 A.2d 663 (1991). If a constitutional
claim was not preserved at trial, a party may be afforded
appellate review only if ‘‘(1) the record is adequate to
review the alleged claim of error; (2) the claim is of
constitutional magnitude alleging the violation of a fun-
damental right; (3) the alleged constitutional violation
. . . exists and . . . deprived the defendant of a fair
trial; and (4) if subject to harmless error analysis, the
state has failed to demonstrate harmlessness of the
alleged constitutional violation beyond a reasonable
doubt. In the absence of any one of these conditions, the
defendant’s claim will fail.’’ (Footnote omitted.) State
v. Golding, supra, 213 Conn. 239–40; see In re Yasiel
R., 317 Conn. 773, 781, 120 A.3d 1188 (2015) (modifying
Golding’s third prong).
   Accordingly, regardless of whether the defendant is
attempting to raise a properly preserved claim or seeks
review under Golding, he undisputedly has the burden
of providing this court with an adequate record to
review his claim. It is axiomatic that this court will not
resort to speculation and conjecture in avoidance of an
inadequate record. See State v. Raffone, 163 Conn. App.
410, 415, 136 A.3d 647 (2016).
   In the present case, the defendant claims that the
court improperly restricted his cross-examination of
Torres by not allowing him to ask Torres whether he
had broken into his father’s house as a juvenile and
stolen his keys. Pursuant to Connecticut Code of Evi-
dence § 6-6 (b) (1), ‘‘[a] witness may be asked, in good
faith, about specific instances of conduct of the witness,
if probative of the witness’ character for untruthful-
ness.’’8 Our courts have held that larceny and burglary
are acts that demonstrate a person’s character for
untruthfulness. See State v. Crumpton, 202 Conn. 224,
229, 520 A.2d 226 (1987) (‘‘crimes involving larcenous
intent imply a general disposition toward dishonesty or
a tendency to make false statements’’); State v. Bailey,
32 Conn. App. 773, 783, 631 A.2d 333 (1993) (no doubt
prior conviction of burglary with larcenous intent bears
on credibility of witness). Accordingly, if Torres had
admitted to engaging in larceny or burglary as a juvenile,
this could have aided the defendant in impeaching his
credibility in the eyes of the jury.
   Significantly, however, the defendant’s questions to
Torres about the juvenile misconduct would not them-
selves have constituted impeachment evidence because
‘‘questions are not evidence.’’ (Internal quotation marks
omitted.) State v. Grant, 154 Conn. App. 293, 317, 112
A.3d 175 (2014), cert. denied, 315 Conn. 928, 109 A.3d
923 (2015). Thus, if Torres had denied engaging in the
juvenile misconduct or claimed he could not remember
doing so, the defendant would have had to accept that
answer. See Demers v. State, 209 Conn. 143, 157, 547
A.2d 28 (1988) (‘‘if on cross-examination a witness
denies having engaged in . . . prior acts of miscon-
duct, the examiner must accept the answer and is pro-
hibited from offering extrinsic evidence to prove such
acts’’). He would not have been entitled to admit the
juvenile records or other evidence to prove that Torres
engaged in the misconduct because extrinsic evidence
to prove specific instances of conduct is inadmissible
pursuant to the Connecticut Code of Evidence § 6-6 (b)
(2). Accordingly, the only way to evaluate whether the
trial court’s ruling barred admissible impeachment evi-
dence is to know how Torres would have responded
if questioned.
   As our Supreme Court recently observed, ‘‘the
absence or inadequacy of an offer of proof may prevent
a criminal defendant from proving on appeal that the
trial court’s preclusion of certain evidence violated his
right to present a defense.’’ (Footnote omitted.) State
v. Holley, supra, 327 Conn. 595–96. The right to confron-
tation of witness is a component of a defendant’s right
to present a defense, and, thus, the court’s observation
in Holley is no less applicable in the context of the
present appeal.
  Moreover, this court previously has rejected for lack
of an adequate record a defendant’s claim that his right
to confront a state’s witness was violated where the
court is left to speculate how a witness would have
answered a question. See State v. Papineau, 182 Conn.
App. 756, 770–72,      A.3d     (2018); see also State v.
James L., supra, 26 Conn. App. 81.9 Specifically, in Papi-
neau, this court rejected for lack of an adequate record
a defendant’s argument that the court improperly
excluded testimony offered for impeachment purposes.
This court observed that the defendant’s claim
depended on a record that reflected the substance of
the excluded testimony and that the record was ‘‘neces-
sary not merely to determine whether the court properly
excluded the testimony, but whether the court’s ruling
was harmful to the defense.’’ (Emphasis added.) State
v. Papineau, supra, 772. The court further explained
that ‘‘the record does not provide an adequate founda-
tion to support [the defendant’s claim]. The defendant
easily could have created an adequate record by asking
the court to hear [the proposed witness’] responses to
the questions outside the presence of the jury. This,
however, did not occur.’’ Id. The court concluded that
the defendant could not prevail on his claim because
it required ‘‘speculation as to how a witness might have
testified at trial’’ and ‘‘speculation and conjecture . . .
have no place in appellate review.’’ (Internal quotation
marks omitted.) Id.
   In response to the state’s argument that the record
is inadequate to review the defendant’s claim, the defen-
dant makes two arguments, neither of which we find
persuasive. First, the defendant argues that if Torres
denied engaging in the juvenile larceny and burglary,
the juvenile records could have been used to refresh his
recollection. Just as we cannot speculate about Torres’
response to questions he was never asked, however,
we cannot presume that his recollection would have
been refreshed by looking at his juvenile records or
whether that procedure would have resulted in a change
in his testimony.
   Second, the defendant argues that under our Supreme
Court’s decision in Demers v. State, supra, 209 Conn.
143, he would not have been forced to accept Torres’
denial to questions about Torres’ alleged juvenile mis-
conduct, but was entitled to have admitted extrinsic
evidence regarding the misconduct because Torres’ tes-
timony was relevant to a ‘‘substantive or material issue
in the case.’’ Demers, however, is factually and legally
distinguishable from the present situation and, thus,
not controlling.
  Demers involved a sexual assault prosecution in
which the consent of the victim was at issue. Id., 147–48.
Testimony related to consent, therefore, could have
aided the jury in deciding an issue directly related to
the substantive crime charged. Our Supreme Court in
Demers held that evidence of a rape victim’s prior acts
of prostitution should have been disclosed by the state
pursuant to Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
1194, 10 L. Ed. 2d 215 (1963) because that evidence
was relevant to the issue of the victim’s consent and,
thus, would have been admissible under a statutory
exception contained in our rape shield statute, General
Statutes § 54-86f. The court in Demers expressly recog-
nized the rule reflected in § 6-6 of the Connecticut Code
of Evidence that extrinsic evidence to prove prior mis-
conduct of a witness for purposes of impeachment is
inadmissible. Demers v. State, supra, 209 Conn. 156–57.
The court stated, however, that if ‘‘prior acts of miscon-
duct are relevant to a substantive or material issue
in the case, the prior acts can be proven by extrinsic
evidence, despite the fact that admission of that evi-
dence directly contradicts the testimony of the state’s
witness, thereby also raising questions as to his or her
credibility.’’ Id., 157. In other words, if evidence is other-
wise admissible because it directly relates to a jury’s
ability to evaluate an element of the crime charged or
a properly asserted defense, it will not be rendered
inadmissible pursuant to the prohibition in § 6-6 against
extrinsic evidence simply because it also happens to
impeach the credibility of the witness.
   The present case does not involve application of the
rape shield statute, which was central to the decision
in Demers. Furthermore, Torres’ juvenile misconduct
is only relevant to his credibility, not to the jury’s consid-
eration of a substantive element of a charged offense
or defense. The holding in Demers is limited to the
unique situation at issue in that case and, to our knowl-
edge, has never been relied upon by an appellate court
as a basis for disregarding the clear rule set forth in
our Code of Evidence that extrinsic evidence is inadmis-
sible to prove a witness’ specific acts of misconduct
evidencing a character for untruthfulness. Accordingly,
we find no merit in the defendant’s reliance on Demers.
  Returning to the present case, the record reflects that
the court precluded the defendant from questioning
Torres about specific acts referenced in his juvenile
record on the ground that any relevant impeachment
evidence would be cumulative of other admissible evi-
dence. At no point during the colloquy with the court
on this issue did the defendant ask to make a record
by questioning Torres outside the presence of the jury.
After the court issued its ruling, the defendant did not
press the matter, but simply responded, ‘‘[v]ery good,
Your Honor.’’ Because the defendant never made an
offer of proof by seeking to question Torres on the
record outside the presence of the jury as to the answers
Torres would have given in response to any questions,
the record simply contains no basis for us to evaluate
whether Torres would have admitted any of the conduct
about which the defendant sought to question him.
Because this court cannot determine on the basis of
the record provided whether allowing the defendant to
question Torres would have resulted in the admission
of any testimony that could affect Torre’s credibility,
the record is inadequate for us to evaluate whether
the defendant suffered any harm from the trial court’s
evidentiary ruling.10 Accordingly, the defendant’s claim
necessarily fails.
     The judgment is affirmed.
     In this opinion the other judges concurred.
 1
     In accordance with our policy of protecting the privacy interests of a
victim of sexual assault, we decline to identify the victim. See General
Statutes § 54-86e.
   2
     At sentencing, the court vacated the felony murder conviction in accor-
dance with State v. Polanco, 308 Conn. 242, 61 A.3d 1084 (2013), and State
v. Miranda, 317 Conn. 741, 120 A.3d 490 (2015). The court then imposed
consecutively the maximum term of incarceration for each charge for which
the defendant was convicted. The total effective sentence imposed was 115
years of incarceration.
   3
     Neither door showed signs of forced entry.
   4
     During closing argument, in discussing the doorknob DNA evidence,
defense counsel stated as follows: ‘‘At the end of January in 2014, the lab
got a DNA hit from their data, which included Steven Durdek as a contributor,
his DNA on the interior door handle, that was a match, one in seven billion,
it was him. Why did they use the number seven billion? It was explained.
That’s the rough estimate of the population of the planet. DNA is considered
unique with the possibility of identical twins. So one in seven billion says
yep, it’s your DNA. It’s your DNA. My DNA, one in seven billion, that’s it.
Not a lot of arguing there. That was on the door handle.’’
   5
     ‘‘It is fundamental that the defendant’s rights to confront the witnesses
against him and to present a defense are guaranteed by the sixth amendment
to the United States constitution. . . . A defendant’s right to present a
defense is rooted in the compulsory process and confrontation clauses of
the sixth amendment . . . . Furthermore, the sixth amendment rights to
confrontation and to compulsory process are made applicable to state prose-
cutions through the due process clause of the fourteenth amendment. . . .
   ‘‘In plain terms, the defendant’s right to present a defense is the right to
present the defendant’s version of the facts as well as the prosecution’s to
the jury so that it may decide where the truth lies. . . . It guarantees the
right to offer the testimony of witnesses, and to compel their attendance,
if necessary . . . . Therefore, exclusion of evidence offered by the defense
may result in the denial of the defendant’s right to present a defense. . . .
   ‘‘Although it is within the trial court’s discretion to determine the extent
of cross-examination and the admissibility of evidence, the preclusion of
sufficient inquiry into a particular matter tending to show motive, bias and
interest may result in a violation of the constitutional requirements [of the
confrontation clause] of the sixth amendment. . . .
   ‘‘These sixth amendment rights, although substantial, do not suspend the
rules of evidence . . . . A court is not required to admit all evidence pre-
sented by a defendant; nor is a court required to allow a defendant to engage
in unrestricted cross-examination. . . . Instead, [a] defendant is . . .
bound by the rules of evidence in presenting a defense . . . . Nevertheless,
exclusionary rules of evidence cannot be applied mechanistically to deprive
a defendant of his rights . . . . Thus, [i]f the proffered evidence is not
relevant [or constitutes inadmissible hearsay], the defendant’s right[s] to
confrontation [and to present a defense are] not affected, and the evidence
was properly excluded.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. Holley, 327 Conn. 576, 593–94, 175 A.3d 514 (2018).
   6
     On appeal, the defendant is not always precise about the nature of the
evidence that was excluded by the trial court. Although the court stated at
the end of the colloquy that it was ‘‘not going to allow the juvenile records
to come in,’’ that statement must be considered in context. The defendant
began the colloquy by indicating unequivocally that he was not seeking to
admit the juvenile records into evidence either in whole or in part. Rather
he only sought to ask Torres about the conduct that was alleged in those
records. The court concluded its ruling by clarifying that it was not going
to permit the defendant to ask Torres about his juvenile records. Thus,
rather than barring the admission of the records themselves, we construe
the trial court’s ruling as having barred the defendant’s right to question
the witness about whether he had engaged in the acts described in the
records. Nevertheless, even if the defendant had sought to admit the juvenile
arrest records into evidence, they could not have been properly admitted
by the court for impeachment purposes because ‘‘evidence of an arrest
in the absence of a conviction is generally not admissible even to attack
credibility.’’ State v. Milner, 206 Conn. 512, 518, 539 A.2d 80 (1988).
   7
     We recite the facts in the previous two paragraphs because they are
relevant to whether the defendant’s claim on appeal is evidentiary or consti-
tutional in nature, which we address in footnote 10 of this opinion.
   8
     Section 6-6 of the Connecticut Code of Evidence provides in relevant
part: ‘‘(a) Opinion and reputation evidence of character. The credibility of
a witness may be impeached or supported by evidence of character for
truthfulness or untruthfulness in the form of opinion or reputation. Evidence
of truthful character is admissible only after the character of the witness
for truthfulness has been impeached.
   ‘‘(b) Specific instances of conduct.
   ‘‘(1) General rule. A witness may be asked, in good faith, about specific
instances of conduct of the witness, if probative of the witness’ character
for untruthfulness.
   ‘‘(2) Extrinsic evidence. Specific instances of the conduct of a witness,
for the purpose of impeaching the witness’ credibility under subdivision
(1), may not be proved by extrinsic evidence. . . .’’
   As indicated in the commentary to subsection (b) of § 6-6, the admission
of specific instance evidence for impeachment purposes remains subject to
the court’s discretionary authority regarding the relevancy of evidence, and,
therefore, the court must always consider whether the probative value of
such evidence is outweighed by undue prejudice, confusion or waste of
time, including the ‘‘needless presentation of cumulative evidence.’’ Conn.
Code Evid. § 4-3.
   9
     In State v. James L., supra, 26 Conn. App. 81, this court concluded
that the record was inadequate to review whether the court properly had
precluded the defendant from questioning a sexual abuse victim’s mother
in an effort to show her bias against the defendant, and that that bias
had transferred to the victim, because the defendant had failed to make a
sufficient offer of proof regarding whether the defendant previously had
threatened to initiate a criminal action against her for the theft of various
tools from behind his house. Id., 84–86.
   10
      Even if we agreed with the defendant that the record before us is
sufficient to review his claim and also that the court improperly prevented
him from questioning Torres about the actions described in his juvenile
records, the defendant’s claim on appeal would nonetheless fail because,
given the strength of the state’s other evidence independent of Torres’
testimony regarding the defendant’s confession, he cannot meet his burden
of showing that the court’s alleged evidentiary error was harmful.
   In assessing harmful error, we begin by determining which party has the
burden on this question. The answer depends on whether we conclude that
the error is of constitutional magnitude, in which case the state has the
burden of demonstrating harmlessness beyond a reasonable doubt, or
whether the error is merely evidentiary, in which case the defendant has
the burden to demonstrate harm. See State v. Peeler, 271 Conn. 338, 384,
857 A.2d 808 (2004), cert. denied, 546 U.S. 845, 126 S. Ct. 94, 163 L. Ed. 2d
110 (2005). Although the defendant attempts to frame his claim as one of
constitutional magnitude, we are unconvinced that the defendant’s claim is
more than evidentiary in nature. It is true that a court’s decision unreasonably
to restrict a defendant’s cross-examination of a witness can implicate sixth
amendment rights of confrontation if, for instance, the court fails to allow
a defendant sufficient latitude to impeach the credibility of an important
state witness. In the present case, however, the record shows that the
defendant was able to explore multiple avenues of impeachment with Torres,
including the opportunity to raise before the jury his prior adult criminal
convictions, which, as indicated by the trial court, were more recent and of
a similar nature to the excluded alleged juvenile acts. Dressing an evidentiary
claim in constitutional garb will not transform its nature. See State v. Rodri-
guez-Roman, 297 Conn. 66, 93, 3 A.3d 783 (2010); see also State v. Vitale,
197 Conn. 396, 403, 497 A.2d 956 (1985) (‘‘[e]very evidentiary ruling which
denies a defendant a line of inquiry to which he thinks he is entitled is not
constitutional error’’).
   Because we would construe the defendant’s claim as evidentiary in nature,
he has the burden on appeal of demonstrating not only an evidentiary
error but also that the error was harmful. Here, there was compelling and
otherwise unexplained DNA evidence that placed the defendant at the scene
and in sexual contact with the victim. Furthermore, Torres’ testimony regard-
ing the defendant’s multiple confessions were independently corroborated
by other evidence that would have lessened the impact of any additional
impeachment value obtained through an admission of his actions as a juve-
nile. For example, other witnesses testified that the defendant and Torres
were alone together at the times that Torres claimed the defendant confessed
to him. There was also testimony that the defendant wanted to speak with
Torres alone as well as the Facebook message that the defendant sent to
Torres around the time of the murder seeking to discuss something ‘‘asap.’’
Torres’ testimony that the defendant told him that he entered the victim’s
apartment through a window was consistent with testimony by first respond-
ers that there was no sign of forced entry with respect to the apartment
doors. In other words, given the relative strength of the state’s case against
him, the defendant simply cannot demonstrate that it is more probable than
not that the allegedly erroneous action of the court affected the result of
the trial.